Case 5:21-cv-00898-BLF Document 11-3 Filed 02/09/21 Page 1 of 8

EXHIBIT B

 
2/9/2021

Case 5:21-cv-00898-BLF DocumetMedshgecehded 02/09/21 Page 2 of 8

UR Ae All >. | Enter keyword or product number Q
>

© Deliver to Stone

Berkeley ... 07922

Departments ~

Your Account .» Message Center

Inbox

Sent Messages

Get to Know Us

(eT
La Res no Cores

Amazon and Our
Planet

Amazon in the
eer ees 7

(else ae ae

Back

Inquiry from:Amazon. customer kaitlin luzzi

Send To: Prosper Distributors

 

EIU arate ln) @-

aN Hello, Stone
Account for Stone & Mag... v

13:44 02/09

To whom it may concern:

 

Telebrands Corp. (“Telebrands”) has named you as a Defendant in a lawsuit filed in the United
States District Court for the Northern District of California. On February 8, 2021 Telebrands served
you with notice of the February 8, 2021 Court Order directing you to respond to Telebrands’ pending
application for injunctive relief. To the extent you wish to oppose Telebrands’ pending application,
please provide us with an email address and will promptly serve you with all of Telebrands’ moving
papers.

Have an idea to help us improve? Send feedback >

Let Us Help You

Help

Shipping R
Policies

ates &

Business FAQ

Contact Us

TUR a
ae)

Work with Amazon

Sell on Amazon Business
Fulfillment By Amazon
Advertise on Amazon
Solel Tau cacce ela write Ae) i)

Amazon Global Selling

ese lean

ETI vel nae lah

PNY PAer PM sLOCt a LokS)
Solutions

UR ICES LL OSS EKER
Amazon Business Card

Pay by Invoice
Purchasing Line

Amazon Business Blog

 

Lists + Business Prime

A,

 

Business Settings

Add people
ey Uae mc mserley eaters]

Buying Policies &
Approvals

Certifications

System integrations

https:/Avww.amazon.com/gp/message?ref_=ya_d_|_msg_center#!/detail/A05998282GBVIQCD2DNKN/3826707369456333999/outbox/161290709810... 1/2

 
2/9/2021

UM
ee |

Deliver to Stone
© Berkeley ... 07922

Case 5:21-cv-00898-BLF Documetledshg8cehed 02/09/21 Page 3 of 8

All~ | Enter keyword or product number

Departments +

Your Account » Message Center

Inbox

Sent. Messages

Get to Know Us

lel etol ss
Press Releases

Amazon and Our
Class

Amazon in the
ieee aay

Leela s) rT ese)

Back

Inquiry from. Amazon customer kaitlin luzzi

Send To: UniForU = 13:45 02/09

To whom it may concern:

Telebrands Corp. (“Telebrands”) has named you as a Defendant in a lawsuit filed in the United
States District Court for the Northern District of California. On February 8, 2021 Telebrands served
you with notice of the February 8, 2021 Court Order directing you to respond to Telebrands’ pending
application for injunctive relief. To the extent you wish to oppose Telebrands’ pending application,
please provide us with an email address and will promptly serve you with all of Telebrands’ moving

papers,

 

PET SN} Hello, Stone
ee @® ~ Account for Stone & Mag... +

 

Have an idea to help us improve? Send feedback »

Let Us Help You Mere aaa

Help Selt on Amazon Business

Shipping Rates & Fulfillment By Amazon

Policies
Business FAQ
Contact Us

Advertise on Amazon
Sell Services on Amazon

Amazon Global Selling

TER a)

® English

STURT asetwetel Carey ah)

Amazon Business
SYoCUiats er

Rae ALCS)
Amazon Business Card

Pay by Invoice
Purchasing Line

Amazon Business Blog

United States

 

Lists + Business Prime

7;

 

Business Settings

Add people
Billing & shipping

Buying Policies &
Approvals

Certifications

SSAC cel gc) CO

https:/Awww.amazon.com/gp/message?ref_=ya_d_|_msg_center#!/detail/A04547056QM8C30HO0XX/8798691732516424763/outbox/161290715333... 4/2

 
2/9/2021

Case 5:21-cv-00898-BLF DOCUMEIMedsdgecentdted 02/09/21 Page 4 of 8

eg _ All ~ | Enter keyword or product number (ey

Deliver to Stone
C Tg Ca ee ad

Departments ~

Buy Again @ ~

EN Hello, Stone
Account for Stone & Mag...

4)
See Ot id ne aw)

 

Your Account > Message Center

Inbox

Sent Messages |

Get to Know Us

Careers
Press Releases

Amazon and Our
ae lateim

Nitec aR ERAS)
Community

Leela er tamale a

Back

Inquiry from Amazon customer Stone & Magnanini LLP

Send To: Black Stone.

ASIN : BO83P55T3L

 

13:49 02/09

To whom it may concern:

Telebrands Corp. (“Telebrands") has named you as a Defendant in a lawsuit filed in the United
States District Court for the Northern District of California. On February 8, 2021 Telebrands served
you with notice of the February 8, 2021 Court Order directing you to respond to Telebrands’ pending
application for injunctive relief. To the extent you wish to oppose Telebrands’ pending application,
please provide us with an email address and will promptly serve you with all of Telebrands’ moving
papers.

Have an idea to help us improve? Send feedback >

Ue

Help

Shipping R
Policies

PM Colt

Chto

Business FAQ

Contact Us

TR ee
ae)

Work with Amazon

STU elaw Nurs ycer tm STOR ACIS
Fulfillment By Amazon
Advertise on Amazon
Sell Services on Amazon

Amazon Global Selling

CO coe

STU arecepexs) Uae) aks

Amazon Business
Solutions

Purchasing Systems
Amazon Business Card

Na AITO LS 3
Purchasing Line

Amazon Business Blog

United States

 

 

Business Settings

Add people
Billing & shipping

Buying Policies &
Approvals

(@-laalareciacears

VATA TELCOS

https://www.amazon.com/gp/message?ref_=ya_d_|_msg_center#!/detail/A05891233GFQ9DKE2NV99/3754580108754519637/outbox/161290738085... 1/2

 
2/9/2021

business
ae)

(©) Deliver to Stone

STC ae ad

Case 5:21-cv-00898-BLF Documeitedkdgecedtdted 02/09/21 Page 5 of 8

_ Ally | Enter keyword or product number Q

Departments ~

ans
Business Prime

=) Hello, Stone

aa @® ~ Account for Stone & Mag... v

Lists v

 

WY

Your Account » Message Center

Back |

Inbox

Sent Messages

Get to Know Us

[este ot-) acy
Press Releases

Amazon and Our
Chita

Amazon in the
Ceri t areas 7

Leer tt Sela aa

https:/Awww.amazon.com/gp/message?ref_=ya_d_l_msg_center#!/detail/A03786621EUGNBJ64GCZV/159287 732282363697 8/outbox/161290747346...

 

Inquiry from Amazon customer Stone & Magnanini-LLP

Send To: XNH US = 13:51 02/09

ASIN : BO7ZYZ8FFK
To whom it may concern:

Telebrands Corp. (“Telebrands”) has named you as a Defendant in a lawsuit filed in the United
States District Court for the Northern District of California. On February 8, 2021 Telebrands served
you with notice of the February 8, 2021 Court Order directing you to respond to Telebrands’ pending
application for injunctive relief. To the extent you wish to oppose Telebrands’ pending application,
please provide us with an email address and will promptly serve you with all of Telebrands’ moving
papers.

Have an idea to help us improve? Send feedback >

 

Let Us Help You

Help

Shipping R
Policies

chKeh sy

Business FAQ

Contact Us

ERR
ae)

Ce edi w Aer Zel

Sell on Amazon Business
Fulfillment By Amazon
Advertise on Amazon

SYa1 (Mex-lar(eccMOle we Unirey40) hy

Amazon Global Selting

Cea

Business Solutions

Amazon Business
Solutions

Purchasing Systems
Amazon Business Card

NA Nee)
alice ices iam a

Amazon Business Blog

 

Business Settings

Add people
Billing & shipping

Buying Policies &
Ney reel

Certifications

System integrations

1/2

 
2/9/2021

Case 5:21-cv-00898-BLF Documeiteskdgecedidied 02/09/21 Page 6 of 8

eco

Deliver to Stone
C) ere Cle ead

Departments ~

SIV arate ea) @ ~

EN Hello, Stone
Account for Stone & Mag...

 

Your Account » Message Center

Inbox

Sent Messages

Get to Know Us

Careers
eRSRSM Cel ce No)

Amazon and Our
Planet

Amazon in the
Community

Company Facts

Back

Inquiry from:Amazon customer Stone & Magnanini LLP.

Send To: Fortivo Home Shop

ASIN : BO8G4Y86JX

13:52 02/09

To whom it may concern:

Telebrands Corp. (“Telebrands”) has named you as a Defendant in a lawsuit filed in the United
States District Court for the Northern District of California. On February 8, 2021 Telebrands served
you with notice of the February 8, 2021 Court Order directing you to respond to Telebrands’ pending
application for injunctive relief. To the extent you wish to oppose Telebrands’ pending application,
please provide us with an email address and will promptly serve you with all of Telebrands’ moving
papers.

 

Have an idea to help us improve? Send feedback >

Let UsH
Help

Pee oll

Shipping Rates &

Policies

Business FAQ

Contact Us

business
|

Work with Amazon

Sell on Amazon Business
aaa SALI Yelp
Advertise on Amazon
Sell Services on Amazon

Amazon Global Selling

eo oe

Business Solutions

Amazon Business
Solutions

Purchasing Systems
Amazon Business Card

Pay by Invoice
Purchasing Line

Amazon Business Blog

free States

 

i)
v Lists v Business Prime awl

 

ET eeceex atte

Add people
Billing & shipping

Buying Policies &
Approvals

Certifications

System integrations

https://www.amazon.com/gp/message?ref_=ya_d_|_msg_center#!/detail/A08338413731 Q5BJ4Y3CW/714138268047 1551431/outbox/161290755018... 1/2

 
2/9/2021

business
ae)

© Deliver to Stone

ete l(a ee Ee

Case 5:21-cv-00898-BLF Documeitieskdgetcerdtdted 02/09/21 Page 7 of 8

All y_| Enter keyword or product number

EN Hello, Stone a) a 0 ;

a Ae aL a @ + Account for Stone & Mag... > Lists» Business Prime

Your Account » Message Center

Inbox

~ Sent Messages

Get to Know Us

eee tor gs
Press Releases

NuirvaeeaeROlele
meliCcld

Amazon in the
Community

Company Facts

Back

 

Inquiry.from:Amazon customer Stone & Magnanini LLP

Send To: Cornerstone Bookstone 13:53 02/09

papers,

 

ASIN : BO81PMRZCB

To whom it may concern:

Telebrands Corp. (“Telebrands”) has named you as a Defendant in a lawsuit filed in the United
States District Court for the Northern District of California. On February 8, 2021 Telebrands served
you with notice of the February 8, 2021 Court Order directing you to respond to Telebrands’ pending
application for injunctive relief. To the extent you wish to oppose Telebrands’ pending application,
please provide us with an email address and will promptly serve you with all of Telebrands’ moving

Have an idea to help us improve? Send feedback >»

Let Us Help You

Help

Sa ee eMC Rcee Cs
Policies

STEM eccm ye)
Contact Us

ECT ae
ee)

Work with Amazon

Sell on Amazon Business
Fulfillment By Amazon
Xe clei mole Uae y2e) 8)
Sell Services on Amazon

Amazon Global Selling

|@ '=iayel (|

Business Solutions

Amazon Business
Solutions

URS EEK Ele MSy Lc)
Amazon Business Card

ara YATE Z815 3
Purchasing Line

Amazon Business Blog

United States

 

 

 

Business Settings

Add people
Billing & shipping

Buying Policies &
Approvals

Certifications

System integrations

https:/Avww.amazon.com/gp/message?ref_=ya_d_l_msg_center#!/detail/A0601800G70P1EF6R101/4114971874870210680/outbox/1612907583886/0... 1/2

 
2/9/2021

business
eee)

Deliver to Stone
0) Berkeley ... 07922

Case 5:21-cv-00898-BLF Documenitsbdgecedtdted 02/09/21 Page 8 of 8

All | Enter keyword or product number (@]

Departments +

aia]
Business Prime

=]
®-+

Le [1 lo mms) (elas)

ea Account for Stone & Mag... ¥

Lists. ~

 

aw;

Your Account » Message Center

Inquiry from Amazon customer Stone & Magnanini LLP

Inbox

Sent: Messages

Get to Know Us
Careers
Press Releases

Amazon and Our
a elatcis

Amazon in the
(eer aTen iad

eer erase)

https:/Avww.amazon.com/gp/message?ref_=ya_d_|_msg_center#!/detail/A068102629UFKIE287XYV/2601747223458503408/outbox/1612907664996/...

 

Send To: First Click Buy 13:54 02/09

ASIN : BOBKYMRMG4
To whom it may concern:

Telebrands Corp. (“Telebrands”) has named you as a Defendant in a lawsuit filed in the United
States District Court for the Northern District of California. On February 8, 2021 Telebrands served
you with notice of the February 8, 2021 Court Order directing you to respond to Telebrands’ pending
application for injunctive relief. To the extent you wish to oppose Telebrands’ pending application,
please provide us with an email address and will promptly serve you with all of Telebrands’ moving
papers.

Have an idea to help us improve? Send feedback >

 

Let Us Help You

Help

Shipping R
Policies

ates &

Business FAQ

Contact Us

TTC ey
ae

eeu Wuirerselp

Sell on Amazon Business
Fulfillment By Amazon
Advertise on Amazon
Sell Services on Amazon

Amazon Global Selling

® English

Business Solutions

Var PAe Psi ey ALS)
Solutions

NKeAEeCTIN Ce mSN AICCILISS
Amazon Business Card

rm em LEN L818
Purchasing Line

Amazon Business Blog

nited States

 

Business Settings

Add people
Billing & shipping

Buying Policies &
Approvals

Certifications
System integrations

1/2

 
